Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the amendment filed 10/11/2021.
Allowable Subject Matter
Claims 15, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 15 wherein the rotation of the actuator also causes rotation of the outer tube relative to the inner tube. Claim 18 recites wherein causing the distal portion to bend at the angle includes rotating an actuator that is threadably engaged with the outer tube, thereby causing longitudinal translation of the outer tube relative to the inner tube. 
Election/Restrictions
The applicant’s remarks regarding the restriction requirement dated 08/18/2021 have been considered and are persuasive.  Claims 8-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2010/0268241 (Flom et al.)
Regarding claim 8, Flom et al. discloses as shown in Figures 16-25D, advancing a cannula (access cannula 10, see paragraph [0113]) through tissue of a patient such that a proximal portion of the cannula is located outside of the patient and a distal portion of the cannula is located within the patient; and advancing a surgical device (guidewire G, switching stick S, see paragraph [0120]) through the cannula; wherein the cannula includes at least one of a first locking mechanism (thread 35, see paragraph [0122]) configured to lock the cannula in position relative to the tissue through which the cannula has been advanced, and a second locking mechanism (seals 60, 65, see paragraph [0114]) capable of locking the cannula in position relative to the surgical device advanced therethrough.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0188301 (Dallara et al.) in view of U.S. Patent Publication Number 2014/0018732 (Bagaosian et al.) and U.S. Patent Publication Number 2013/0304034 (Cabiri)
Regarding claim 1, Dallara et al. discloses as shown in Figures 1-16,  a surgical method, comprising: advancing a cannula (cannula 104, see paragraph [0031]) through tissue of a patient and a distal portion of the cannula is located within the patient the cannula, with the distal portion of the cannula located within the patient; see paragraph [0040]. advancing a surgical device (needle 110, tissue anchor 10, suture anchor paragraphs [0003], [0040]) through the cannula.
Dallara is silent about a proximal portion of the cannula is located outside the patient and fails to disclose the cannula includes including concentric inner and outer tubes that have distal ends fixed together;, causing the distal portion to bend at an angle relative to a target tissue within the patient by moving the outer tube relative to the inner tube; and after causing the distal portion to bend, advancing a surgical device through the cannula.
Bagaosian et al., from the same field of endeavor teaches a similar method knee repair; see paragraph [0022] where it is known to have the proximal end of the cannula outside the patient and in a surgeon’s hands. See paragraph [0116].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Dallara such that a proximal portion of the cannula is located outside the patient in order to touching (and thus damaging tissue surrounding the treatment area) and the surgeon more space to hold and control the cannula.
Cabiri, from the same field of endeavor teaches a similar method as shown in Figures 1-6,  wherein the cannula includes including concentric inner and outer tubes (internal tube 12, external tube 14, see paragraph [0022]) that have distal ends fixed together, causing the distal portion to bend at an angle relative to a target tissue within the patient by moving the outer tube relative to the inner tube; see paragraph [0024]; and after causing the distal portion to bend, advancing a surgical device through the cannula; See paragraph [0004]; for the purpose in assisting in navigating a curved path through the body. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Dallara by substituting the cannula disclosed by Dallara for the one disclosed by Cabiri include the steps of causing the distal portion to bend at an angle relative to a target tissue within the patient by moving the outer tube relative to the inner tube; and after causing the distal portion to bend, advancing a surgical device through the cannula in order to navigate a curved path towards repairing the tissue of the knee. 
Regarding claims 2-4 Dallara et al. discloses, wherein the cannula is advanced through the tissue with the distal portion at a zero angle; see Figure 3; and Dallara in view of Cabiri disclose the angle to which the cannula is bent is a non-zero angle, wherein the cannula is bent from one non-zero angle 
to another non-zero angle; See Figure 3 of Cabiri.;4.  The method of claim 1, wherein the cannula is bent from a non-zero angle to a zero angle. See Figure 1C.
Regarding claim 5,  Dallara et al. discloses wherein the surgical device includes a needle (needle 110,) coupled to at least one pledget and at least one suture (suture anchor, see paragraph [0003]) attached to the at least one pledget, the needle being configured to guide the at least one pledget and the at least one suture through a tissue. 
 Regarding claim 6, Dallara et al. discloses wherein the target tissue is a meniscus. See paragraph [0040].
 Regarding claim 7,   Dallara et al. discloses wherein the tissue is at one of a knee, a hip, and a 
shoulder of the patient. See paragraph [0002].
Claims 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2010/0268241 (Flom et al.) in view of U.S. Patent Publication Number 2010/0249523 (Spiegal)

Flom fails to disclose  the cannula includes at least one of a first locking mechanism (thread 35, see paragraph [0122]) configured to lock the cannula in position relative to the tissue through which the cannula has been advanced, wherein the cannula includes the first locking mechanism, and the method further comprising actuating an actuator to cause the cannula to be locked in position relative to the tissue.
Spiegal, from the same field of endeavor teaches a similar cannula as shown in Figures 3A-3C which includes a first locking mechanism (leading end 308, see paragraph [0033]) capable of locking the cannula in position relative to the tissue through which the cannula has been advanced, wherein the cannula includes the first locking mechanism, and the method further comprising actuating an actuator (release member 362, see paragraph [0033]) to cause the cannula to be locked in position relative to the tissue.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Flom such that end of the cannula was capable of transitioning from a compressed to expanded configuration or by substituting the cannula disclosed by Flom for the one disclosed by Spiegal in order to configure the cannula navigate into a smaller opening before securing in place or because it would  only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Claims 8, 9, 11, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0188301 (Dallara et al.) in view of U.S. Patent Publication Number 2014/0018732 (Bagaosian et al.) U.S. Patent Publication Number 2006/0235269 (Waxman), U.S. Patent Publication Number 2009/0326461 (Gresham)

Dallara is silent about a proximal portion of the cannula is located outside the patient and fails to disclose wherein the cannula includes at least one of a first locking mechanism configured to lock the cannula in position relative to the tissue through which the cannula has been advanced, and a second locking mechanism configured to lock the cannula in position relative to the surgical device advanced therethrough.
Bagaosian et al., from the same field of endeavor teaches a similar method knee repair; see paragraph [0022] where it is known to have the proximal end of the cannula outside the patient and in a surgeon’s hands. See paragraph [0116].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Dallara such that a proximal portion of the cannula is located outside the patient in order to touching (and thus damaging tissue surrounding the treatment area) and the surgeon more space to hold and control the cannula.
Waxman, from the same field of endeavor teaches a similar surgical device as shown in Figure 7B where the device or cannula includes a second locking mechanism (protrusion 254, recess 250, see paragraph [0056]), the cannula is automatically locked relative to the instrument, for the purpose of locking the cannula relative to a surgical device advanced therethrough. Including a mating feature configured to releasbly engage a corresponding mating feature of the surgical device. see paragraph [0056].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the surgical system disclosed by Schiebe such that it included the secibd locking mechanism in the form of protrusion 254 on a medical device disposed through deflectable body 120 and recess 250 on an inner surface of deflectable body 120 such that it was configured to lock the cannula in position relative to the surgical device advanced therethrough, the cannula is automatically 
Gresham, from the same field of endeavor teaches a similar catheter as shown in Figure 2D, used for the same purpose of guiding an instrument where the cannula includes at least one of a first locking mechanism (ribbed projections 337, see paragraph [0043]) configured to lock the cannula in position relative to a tissue in which the cannula is positioned, in the form of a plurality of protrusions on an external surface of the cannula, the plurality of protrusions being configured to contact the tissue, or a distal retention feature (one of the distal ribbed projections 337) having a proximal surface configured to abut a distal surface of the tissue, in the form of a proximal retention feature (one of the proximal ribbed projections 337) having a distal surface configured to abut a proximal surface of the tissue, the cannula is locked automatically to the tissue.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the surgical system disclosed by Schiebe to include the first locking mechanism disclosed by Gresham in the form of ribbed projections 337 on the outer surface of deflectable body 120, such that the cannula was configured to lock the cannula in position relative to a tissue in which the cannula is positioned, the cannula is locked automatically to the tissue, in order to configure the cannula to lock the cannula in position relative to a tissue in which the cannula is positioned.
Regarding claim 17,  Dallara et al. discloses wherein the surgical device includes a needle (needle 110,) coupled to at least one pledget and at least one suture (suture anchor, see paragraph [0003]) attached to the at least one pledget, the needle being configured to guide the at least one pledget and the at least one suture through a tissue. 
Claims 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0188301 (Dallara et al.) in view of U.S. Patent Publication Number 2014/0018732 (Bagaosian et al.) U.S. Patent Publication Number 2016/0074211 (Ko et al.)
Regarding claims 8, 12 Dallara et al. discloses as shown in Figures 1-16,  a surgical method, comprising: advancing a cannula (cannula 104, see paragraph [0031]) through tissue of a patient and a distal portion of the cannula is located within the patient the cannula, with the distal portion of the cannula 
Dallara is silent about a proximal portion of the cannula is located outside the patient and fails to disclose wherein the cannula includes at least one of a first locking mechanism configured to lock the cannula in position relative to the tissue through which the cannula has been advanced, and a second locking mechanism configured to lock the cannula in position relative to the surgical device advanced therethrough.
Bagaosian et al., from the same field of endeavor teaches a similar method knee repair; see paragraph [0022] where it is known to have the proximal end of the cannula outside the patient and in a surgeon’s hands. See paragraph [0116].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Dallara such that a proximal portion of the cannula is located outside the patient in order to touching (and thus damaging tissue surrounding the treatment area) and the surgeon more space to hold and control the cannula.
Ko et al., from the same field of endeavor teaches a similar method using a similar cannula and medical device which includes a second locking mechanism (locking tab 569, see paragraph [0128]), the configured to lock the cannula in a positive relative to the surgical device advanced therethrough,  and the step of actuating an actuator (actuation tab 562, see paragraph [0132]) to cause the cannula to be locked in positive relative to surgical device (needle), for the purpose of selectively locking the cannula and instrument together so as to make it easier to advance them together. See paragraphs [0138]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the caliemd invention to modify the method disclosed by Dallara to include the needle advancement member 560 disclosed by Ko such that the cannula included a second locking mechanism configured to lock the cannula in a positive relative to the surgical device advanced therethrough, the steps of actuating an actuator to cause the cannula to be locked in positive relative to surgical device in order to selectively locking the cannula and instrument together so as to make it easier to advance them together

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0188301 (Dallara et al.) in view of U.S. Patent Publication Number 2014/0018732 (Bagaosian et al.) U.S. Patent Publication Number 2006/0235269 (Waxman), U.S. Patent Publication Number 2009/0326461 (Gresham) as applied to claim 8 above, and further in view of U.S. Patent Publication Number 2013/0304034 (Cabiri).
Regarding claim 13, Dallara fails to disclose wherein the cannula includes concentric inner and outer tubes that have distal ends fixed together, the outer tube being configured to longitudinally translate, along a longitudinal axis of the outer tube, relative to the inner tube and thereby cause a distal portion of the cannula to articulate
Cabiri, from the same field of endeavor teaches a similar method as shown in Figures 1-6,  wherein the cannula includes including concentric inner and outer tubes (internal tube 12, external tube 14, see paragraph [0022]) that have distal ends fixed together, causing the distal portion to bend at an angle relative to a target tissue within the patient by moving the outer tube relative to the inner tube; see paragraph [0024]; and after causing the distal portion to bend, advancing a surgical device through the cannula; See paragraph [0004]; for the purpose in assisting in navigating a curved path through the body. 
To be clear,  Cabiri is interpreted as disclosing after causing the distal portion to bend, advancing a surgical device through the cannula because it discloses bending during steering and then after advancing the medical device out of the distal end of the cannula. It is the position of the Office that the final advancement through the distal end of the cannula constitutes “advancing a surgical device through the cannula”
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Dallara by substituting the cannula disclosed by Dallara for the one disclosed by Cabiri because it would only require the simple substitution of one known alternative for another to produce thing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 8, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0188301 (Dallara et al.) in view of U.S. Patent Publication Number 2014/0018732 (Bagaosian et al.) U.S. Patent Publication Number 2007/0260223 (Schiebe)

Dallara is silent about a proximal portion of the cannula is located outside the patient and fails to disclose wherein the cannula includes at least one of a first locking mechanism configured to lock the cannula in position relative to the tissue through which the cannula has been advanced, and a second locking mechanism configured to lock the cannula in position relative to the surgical device advanced therethrough.
Bagaosian et al., from the same field of endeavor teaches a similar method knee repair; see paragraph [0022] where it is known to have the proximal end of the cannula outside the patient and in a surgeon’s hands. See paragraph [0116].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Dallara such that a proximal portion of the cannula is located outside the patient in order to touching (and thus damaging tissue surrounding the treatment area) and the surgeon more space to hold and control the cannula.
Schiebe, from the same field of endeavor discloses as shown in Figures 1, 2 a surgical system, comprising: an actuator (rotating knob 142, see paragraph [0019]), a cannula configured to have a surgical device advanced therethrough, the cannula including concentric inner and outer tubes (deflectable body 120, tubular portion of sliding member 146 in front of threaded portion 148, see paragraphs [0016], [0021]) that have distal ends fixed together, the outer tube being (146) configured to longitudinally translate, along a longitudinal axis of the outer tube relative to the inner tube and thereby cause a distal portion of the cannula to articulate; and an actuator threadably (knob 142, see paragraph [0021]) engaged with the outer tube and configured to be rotated to cause longitudinal translation of the outer tube relative to the inner tube, Schiebe discloses second locking mechanism (hemostasis valve 193, see paragraph [0031]) configured to lock the cannula in position relative to the surgical device advanced therethrough including a soft material forming at least a proximal portion of the catheter, the 
The Office interprets deflectable body 120, tubular portion of sliding member 146 as having distal ends fixed together, because these two structures are disclosed as connected by the thread portion 148 which engages internal threads 143, which is fixed to handle assembly 140, which is fixed to deflectable body.
	Claim 13 does not specify the inner and outer tubes have the distal ends directly fixed to each other or that they are immovably fixed.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Dallara by substituting the cannula disclosed by Dallara for the one disclosed by Schiebe, such that it included the second locking mechanism  because it would only require the simple substitution of one known alternative for another to produce thing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0188301 (Dallara et al.) in view of U.S. Patent Publication Number 2014/0018732 (Bagaosian et al.) and U.S. Patent Publication Number 2013/0304034 (Cabiri), U.S. Patent Publication Number 2009/0326461 (Gresham) as applied to claim 8 above, and further in view of U.S. Patent Publication Number 2013/0304034 (Cabiri).
Regarding claim 19, Dallara fails to disclose wherein the cannula includes at least one of a first locking mechanism configured to lock the cannula in position relative to the tissue through which the cannula has been advanced, and a second locking mechanism configured to lock the cannula in position relative to the surgical device advanced therethrough.
Gresham, from the same field of endeavor teaches a similar catheter as shown in Figure 2D, used for the same purpose of guiding an instrument where the cannula includes at least one of a first locking mechanism (ribbed projections 337, see paragraph [0043]) configured to lock the cannula in position relative to a tissue in which the cannula is positioned, in the form of a plurality of protrusions on an external surface of the cannula, the plurality of protrusions being configured to contact the tissue, or a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the surgical system disclosed by Dallara to include the first locking mechanism disclosed by Gresham in the form of ribbed projections 337 on the outer surface of deflectable body 120, such that the cannula was configured to lock the cannula in position relative to a tissue in which the cannula is positioned, the cannula is locked automatically to the tissue, in order to configure the cannula to lock the cannula in position relative to a tissue in which the cannula is positioned.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771